Comstock, C. J.
Appellant filed with the board of commissioners of Crawford county his application for license to retail intoxicating liquors, describing the premises where he desired to sell. Appellees at the proper time filed with said board a remonstrance against the granting of said license. The board of commissioners decided the issue in favor of appellant. Appellees appealed to the Crawford Circuit Court, where the case was tried by the court, and judgment rendered in favor of appellees, dismissing appellant’s application, and rendering judgment against him in favor of appellees for costs.
The only error argued by appellant upon this appeal is the refusal of the trial court to submit the cause to a jury. Said alleged error is attempted to.be presented by a separate specification of error. As claimed by appellees, such specification can not be considered, because it should be set out as a reason for a new trial. Such question can not be presented by an independent assignment of error. Allee v. State, ex rel. (1881), 76 Ind. 94; Childers v. First Nat. Bank (1897), 147 Ind. 430; Ketcham v. Brazil Block Coal Co.(1883), 88 Ind. 515; Abbott v. Inman (1904), post, 262.
A motion for a new trial was filed, but the action of the court in refusing a jury is not made one of the reasons therefor.
Counsel for appellees insist that the appeal should be dismissed because the record does not comply with the rules of this court. The conclusion readied renders it unnecessary to consider this claim of appellees.
Judgment affirmed.